Exhibit 16.1 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:NaturalShrimp Incorporated Ladies and Gentlemen: We have read Item 4.01 of NaturalShrimp Incorporated’s Current Report on Form 8-K dated April 21, 2015, captioned “Changes in Registrant’s Certifying Accountant,” and are in agreement with the statements contained therein, as they relate to our firm.We have no basis to agree or disagree with the other statements contained therein. Very truly yours, “WDM Chartered Accountants” WDM Chartered Accountants April 21, 2015
